DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the parting line, the first angle, the second angle as stated in claim 1 must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note that the leading and trailing edges are each coplanar with respective sloped sidewalls of the vent slot as shown in Fig. 12. These edges are radiused curves as shown in Fig. 12, each edge starting and extending from the respective sloped sidewalls and extending radially outwardly and also circumferentially away from the vent slot.  The Office believes that the arrow heads for the leading and trailing edges could be more properly placed at the actual edges rather than circumferentially spaced away from the edges and the vent slot in Fig. 12.

Specification
	The specification, claims and drawings present challenges in understanding what is the invention and what is being claimed.  For example, Fig. 12 discloses a cross section of some part of the finish of the bottle.  However, it is not readily understood exactly which part of the finish is being shown.  There is no clear indication by section lines in another drawing or any other means to define the cut of the cross section.  It is believed that Fig. 12 shows only one vent slot along the upper right portion of the figure and possibly an inner surface of the finish wall along the lower left portion of the figure, rather than a finish with four slots as indicated in the drawing description.   Further, Fig. 12 is only a very limited portion of the entire circumference of the finish and may be a view in the downward direction (top view) of the section.  The view may or may not be indicating that the vent slot extends through threads.  The vent slot possibly extends in a vertical direction when the bottle is placed upright.  The vent slot is never labeled in Fig. 12 and the parting line (phantom line) and two adjacent dotted lines in Fig. 12 are never labeled.

Claim Interpretation
	Parting line: Plastic bottles made of, for example, PET are often blow molded.  Typically, a parting line is a visible line formed on a molded bottle at the portion of the bottle adjacent to where mold halves meet.  For this application, “parting line” appears to have a different interpretation.  There is no definition of parting line supplied by applicant. The art recognized definition of a visible line formed on the molded product doesn’t apply.  By default, the definition is the plain and ordinary definition of the words.  Claim 1 states “a parting line bisecting the vent slot radially.”  A radially extending line that bisects the vent slot.  A parting line appears to be shown in Fig. 12 as the imaginary or phantom line extending possibly radially outward where the 29 degree and 36 degree angles meet and approximately bisecting the vertical slot.  The parting line is not a line of symmetry.  This parting line is not visible on the finish or any other portion of the bottle once molded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-5 are indefinite because the alignment is indefinite.  Alignment occurs along straight lines and planes, not curved lines.  “Aligned in a counter-clockwise direction” implies a curved line.  Another problem is that slots have an axis extending in a line.  When slots are aligned, the implication is that the axes of the vent slots are aligned.  The axes of these slots are all vertical and alignment would necessarily then occur along a vertical line and not in a counter-clockwise direction.  The word “(inclusive)” is confusing and indefinite.  Does parenthesis change the meaning?  Does inclusive mean all of the slots?  “All of the slots” is implied if you delete “(inclusive).”  The words “(top view)” is confusing and indefinite.  Does parenthesis change the meaning?  An alignment doesn’t change depending on the view or orientation of this device.
Claim 1 recites the limitation "the vent slot" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Which one of the slots?  Does applicant mean “all” or “each slot” or a particular slot?
Claim 1, line 6 is grammatically awkward and incorrect.  The word “radially” describes the verb bisecting as “radially bisecting.”  The Office is unsure of the definition of “radially bisecting.”  Office suggests: “each vent slot bisected by a radially extending parting line.”
	Claim 2, lines 1-2, “not less than” is a negative limitation.  Although “greater than or equal to” has more words it would be the proper and correct way to state the same thing.  Claim 2 has no meaning because it never indicates what dimension or limitation is “not less than.”  Not less than in monetary value, height, width, radius of curvature, spacing.
	There are a leading edge slope and a trailing edge slope of the vent slot.  These parts could be labeled in Fig. 12, as well.  It might be much easier or efficient for applicant to make these slopes the subject of claim 1-4.  The Office is confused by “symmetrically disposed from the parting line “ as used twice in claim 3 in the last two lines.  There is absolutely no symmetry associated with the vent slot, the finish, any other portion of the bottle or the bottle itself.  Even if there existed some type of symmetry, what does “symmetrically disposed” mean?  The parting line represent a plane or surface and the slopes of the vent slot represent other planes or surfaces.  One surface is angled x degrees from another surface, not symmetrically disposed.  When referring to edges, there are edges spaced from the parting line rather than being angled from the parting line.
	Claims 2-12 are indefinite, these are all of the dependent claims.  Each dependent claim fails to properly refer to the claim to which it depends from because it states “a carbonated beverage bottle ...” Instead of “the carbonated beverage bottle…”
	Claim 5-11 and 13 are indefinite because each claim refers to a standard.  For example, claim 5 states “of a standard 28 mm PCO 1881 finish” in lines 2-3.  Another example, claim 11 states that the neck finish meets the requirements of at least one of the following ISBT (International Society of Beverage Technologists) tests in lines 1-3.  A standard is subject to change by the governing body of that standard.  The governing body is usually a group of companies or individuals associated with companies in that industry and could be a government entity.  If the standard changes, the limitation in the claim changes.  The claim becomes a moving target having a particular meaning at one time and a different meaning at another time.  A “standard 28 mm PCO finish” may change.  A test requirement of the ISBT may change.  Applicant may state a particular standard’s requirement in the claim, so long as this is definitively claimed.  The “theoretical dimensions” in claims 5-10 are indefinite.  Which theory does someone use to interpret a theoretical dimension?
	The claim limitations in claims 5-10 are provided with reference to dimensions.  For example, in claim 5, “T-E dimension” which requires the Office to hunt for these dimensions by scanning the figures, finding one or two dimensions and adding them to a mathematical equation.  This is an inappropriate manner of naming the dimensions.  Applicant could simply name the dimensions as, for example, outer diameter of the treads or outer diameter of a non-threaded portion of the finish.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Voluntary Standard 28 mm PCO 1881 CSD Finish by ISBT (ISBT finish).
This is a drawing dated 14 February 2007. The drawing is filed as follows:
chrome-extension://efaidnbmnnnibpcajpcglclefindmkaj/http://proe-gz100621.kenfor.com/data/2010/g/www.gz100621.com/File/20110119135847.pdf
ISBT finish discloses a carbonated beverage bottle comprising a neck finish, wherein the neck finish comprises: a diameter of less than 25 mm; from 2 to 20 vent slots (gap 150) aligned in the counter-clockwise direction (counter-clockwise helical direction); a parting line (invisible line) bisecting the vent slot radially; a first angle defining a leading edge of a vent slot relative to the parting line; a second angle defining a trailing edge of the vent slot relative to the parting line; wherein the first and second angle are positive, and the first angle is less than, equal to, or greater than the second angle.  
Re claim 3, Detail D of the drawing discloses that the sum of the first and second angles would be 58 degrees and a tolerance of + 2 degrees and a symmetrical vent slot which would have each of the first and second angles being about 29 or 30 degrees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadar et al. (US 2016/0251121) (Hadar).
	Hadar discloses a carbonated beverage bottle comprising a neck finish, wherein the neck finish comprises: a diameter; from 2 to 20 vent slots (gap 150) aligned in the counter-clockwise direction (counter-clockwise helical direction); a parting line (invisible line) bisecting the vent slot radially; a first angle defining a leading edge of a vent slot relative to the parting line; a second angle defining a trailing edge of the vent slot relative to the parting line; wherein the first and second angle are positive, and the first angle is less than, equal to, or greater than the second angle.  Hadar fails to disclose the less than 25 mm diameter.
	Official notice is taken that less than 25 mm diameters are well known in the bottle finish art and that a PCO 1881 finish is one such finish with a diameter less than 28 mm.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the size of the container finish to have a diameter less than 25 mm to provide a proportionately sized finish to the body of the bottle of container.
 	Re claims 5-10, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to proportionately scale down from a known container or standard container to another dimension or dimensions as such modifications have expected results.
	Re claims 11 and 13, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to meet or exceed the test requirements of the ISBT or any other government or standard.
	Re claim 12, the weight of less than about 1.8 g is not disclosed.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the size to be a smaller size, less thickness, smaller diameter and less height until the weight of the finish is less than about 1.8 g to conserve on material and to provide a proportionately sized finish to the body of the bottle of container.

Claim(s) 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISBT finish.
Re claim 4, Detail D of the drawing discloses that the sum of the first and second angles would be 58 degrees and a tolerance of + 2 degrees and a symmetrical vent slot which would have each be about 29 or 30 degrees.  The detail D fails to disclose the first angle being between about 36 degrees and 40 degrees.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the size of the first angle to be larger and between about 36 degrees and 40 degrees in order to widen the vent slot to increase flow as compared to a narrower slot.
Re claims 5-10, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to proportionately scale down from a known container or standard container to another dimension or dimensions as such modifications have expected results.
	Re claims 11 and 13, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to meet or exceed the test requirements of the ISBT or any other government or standard.
	Re claim 12, the weight of less than about 1.8 g is not disclosed.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the size to be a smaller size, less thickness, smaller diameter and less height until the weight of the finish is less than about 1.8 g to conserve on material and to provide a proportionately sized finish to the body of the bottle of container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733